Per Curiam.

The three first causes of demurrer are frivolous. The last is the only one that merits any attention. The declaration was taken from 1 Richardson’s Practice, C. B. 329. a book of approved precedents, and it is, no doubt, according to the usual form in such cases. (Doug. 183. Holford v. Hatch, and 1 Lutw. 351. Lamplugh v. Skiers.) The precedent in Lutwyche, is also in point, and a sufficient authority for the pleading. When the declaration avers, that the rent accrued subsequent to the assignment to the defendant, was due and owing to the testator, and still remains wholly in arrear, and unpaid from the defendant, it states a breach, in sufficient terms. It would be idle to go further, and say, that the lessee had not paid it, for that was already implied in the averment, that the defendant owed it.
Judgihent for the plaintiffs.